DETAILED ACTION

Notice of Allowance
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/05/2021 has been entered.
This application is in condition for allowance and will be passed to issue on allowed claims 26-32. Applicant's amendments and remarks, filed on 04/05/2021, are acknowledged and have been fully considered. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the following examiner’s amendment is not required in view of MPEP § 821.02 and MPEP § 606.01. The application has been amended as follows:

In the Specification
Change of Title: The Examiner has changed the title of instant application to the following: “SYSTEM FOR DETERMINING A COPY NUMBER OF A GENOMIC SEQUENCE”.  

In the Claims
Claims 1-25 are cancelled.
REASONS FOR ALLOWANCE
The following is the examiner’s statement of reasons for allowance: 
The primary reason(s) for allowance is that are that the closest prior art of record, Chappell et al. (US 2009/0204660), Applied Biosystems (CopyCaller Software, User Guide, Copyright 2009, pages 1-82), and Leong et al. (US 2010/0228496) do not 
The secondary reasons for allowance of the claims are as follows:
The claims have been fully considered with regards to 35 U.S.C. 101 and are directed to statutory subject matter because the claims recite an integration of the judicial exception into a practical application, namely the graphical display of PDFs configured to display copy number, user-defined bins, and confidence values, and for the reasons set forth in the Examiner’s Answer mailed on 09/27/2019 (see page 13). Accordingly, the claims are patent eligible based on the USPTO's updated Guidance on Subject Matter Eligibility.  
The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of applicant’s amendments, filed 04/05/2021. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PABLO S WHALEY/Primary Examiner, Art Unit 3619